Voto particular disidente emitido por el
Juez Presidente Señor Hernández Denton,
al cual se unió la Juez Aso-ciada Señora Rodríguez Rodríguez.
Hoy este Tribunal deniega expedir el recurso de epígrafe cuando surge de este una clara violación al derecho fundamental a juicio rápido que le asiste al Sr. Iván Marval Pi-mentel en el proceso penal que pesa en su contra. Ante tal proceder, nos vemos obligados a disentir respetuosamente, pues consideramos que la Resolución que se emite está al margen del derecho vigente aplicable y de la jurispruden-cia interpretativa que nos sirve de precedente.
En junio de 2009, el Ministerio Público le presentó al señor Marval Pimentel varias denuncias por alegadas in-fracciones a los Arts. 198 y 199 del Código Penal, 33 *1051L.P.R.A. secs. 4826-4827, y violaciones a los Arts. 5.04 y 5.15 de la Ley de Armas del 2000 (25 L.P.R.A. secs. 458(c)-458(n)), por hechos presuntamente ocurridos el 7 de junio de 2009. Así las cosas, el 8 de junio de ese mismo año, al señor Marval Pimentel se le determinó causa probable para arresto. No obstante, y luego de otros trámites proce-sales, el 14 de septiembre de 2009, el Tribunal de Primera Instancia desestimó los pliegos acusatorios del caso al am-paro de la Regla 64(n)(l) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Posteriormente, el 20 de noviembre de 2009, el Ministe-rio Público presentó de nuevo varias denuncias contra el señor Marval Pimentel al amparo de la Regla 67 de Proce-dimiento Criminal, 34 L.P.R.A. Ap. II. Asimismo, el foro de instancia determinó causa probable para arresto en ausen-cia contra el acusado y le impuso una fianza de $125,000. Por tal razón, el 24 de noviembre de 2009 arrestaron al señor Marval Pimentel y, como no pudo cumplir con la fianza correspondiente, fue encarcelado. La vista prelimi-nar para determinar causa para acusar se señaló para el 10 de diciembre del mismo año. Llegado ese día, sin embargo, el Ministerio Público no estuvo preparado para ce-lebrar la vista, por lo que se reseñaló para el 17 de diciem-bre de 2009.
Luego de determinarse causa probable para acusar por algunos de los delitos imputados, el foro primario señaló la lectura de acusación para el 7 de enero de 2010, y el juicio para el 4 de febrero de ese mismo año. El 7 de enero, sin embargo, el Ministerio Público todavía no había presen-tado las acusaciones correspondientes, por lo que el acto de lectura de acusación se reseñaló para el 11 de febrero, fe-cha en la cual la defensa del señor Marval Pimentel anun-ció que presentaría formalmente una solicitud de desesti-mación al amparo de la Regla 64(n)(l) de Procedimiento Criminal, supra.
En la referida solicitud de desestimación, el señor Mar-val Pimentel alegó que, en conformidad con lo dispuesto en la Regla 64(n)(l) de Procedimiento Criminal, supra, y lo *1052preceptuado por este Tribunal en Pueblo v. Cartagena Fuentes, 152 D.P.R. 243 (2000), el Ministerio Público tenía hasta el 24 de diciembre de 2009 para presentar las acu-saciones en su contra, hecho que ocurrió el 8 de enero de 2010, quince días luego de vencido el término para ello. El foro de instancia, luego de escuchar a las partes, declaró “no ha lugar” la solicitud de desestimación.
No obstante, el 22 de abril de 2010, luego de varios trá-mites procesales, el Tribunal de Primera Instancia declaró “ha lugar” una solicitud de habeas corpus que presentó el señor Marval Pimentel, por lo que se ordenó su debida excarcelación. El 4 de mayo de 2010, día señalado para el juicio, el Ministerio Público no estuvo preparado, por lo que se reseñaló para el 7 de jimio. Mientras tanto, inconforme con la determinación de proveer “no ha lugar” a su solici-tud de desestimación, el señor Marval Pimentel acudió ante el Tribunal de Apelaciones, foro que confirmó el dicta-men de instancia.
Insatisfecho, oportunamente el señor Marval Pimentel acude ante nos y alega, esencialmente, que erró el Tribunal de Apelaciones al confirmar un dictamen del foro primario que declaró “no ha lugar” a una petición de desestimación al amparo de la Regla 64(n)(l) de Procedimiento Criminal, supra. Esto, pues aduce que el Estado no probó justa causa para tardar cuarenta y cinco días, desde el arresto del se-ñor Marval Pimentel, en presentar las correspondientes acusaciones, quince días en exceso del límite estatuido como razonable en nuestro cuerpo procesal criminal. Le asiste la razón. Veamos.
II
El derecho fundamental a juicio rápido está consagrado en la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Asimismo, nuestras Reglas de Procedimiento Criminal y el prece-dente jurisprudencial han delimitado términos razonables *1053de tiempo constitucional para procesar penalmente a un ciudadano entre el arresto y el juicio, pues este derecho fundamental cobra vigencia desde que el imputado de de-lito es detenido o está sujeto a responder. Pueblo v. Carta-gena Fuentes, supra, pág. 248. Véanse: Pueblo v. Candelaria, 148 D.P.R. 591 (1999); Pueblo v. Miró González, 133 D.P.R. 813 (1993).
Específicamente, la Regla 64(n)(l) de Procedimiento Criminal, supra, que regula estatutariamente el derecho a juicio rápido, establece términos temporales que transcu-rren simultáneamente partiendo desde el momento del arresto o de la detención del imputado, como lo es un tér-mino para presentar la acusación en casos graves y un plazo para celebrar la vista preliminar, dependiendo de la condición procesal del imputado. Pueblo v. Cartagena Fuentes, supra, pág. 249. Sobre la presentación de la acu-sación en un proceso penal a un imputado sumariado, la referida regla preceptúa que:
La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas sólo podrá basarse en uno o más de los siguientes fundamentos:
(n) Que existen una o varias de las siguientes circunstan-cias, a no ser que se demuestre justa causa para la demora o a menos que la demora para someter el caso ajuicio se deba a la solicitud del acusado o a su consentimiento:
(1) Que el acusado estuvo detenido en la cárcel por un total de treinta (30) días después de su arresto sin que se hubiere presentado acusación o denuncia contra él, o que ha estado detenido por un total de quince (15) días sin que se hubiere presentado urna acusación o denuncia contra él si se tratare de un caso en que un magistrado autorizó la radicación de las mismas de conformidad con la Regla 6(a). (Enfasis suplido.) Regla 64(n)(l) de Procedimiento Criminal, supra.
Como se deduce del texto de la Regla 64(n)(l) de Proce-dimiento Criminal, supra, el legislador entendió que el tér-mino constitucionalmente razonable para que se le pre-sente la acusación a un imputado detenido o sujeto a responder, cuando este está detenido preventivamente, es de treinta días. El plazo para imputados de delito que no *1054estén sumariados es el doble, a saber, sesenta días. Véanse: E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 158; O.E. Resumil, Derecho Procesal Penal, Orford, Equity Co., 1990, T.l, pág. 374.
No obstante, también hemos expresado que la inobser-vancia de este término, por sí sola, no necesariamente constituye una violación al derecho a juicio rápido, ni con-lleva, como consecuencia, la desestimación de la denuncia o acusación. Pueblo v. Candelaria, supra, pág. 598. Por ello, en Pueblo v. Rivera Tirado, 117 D.P.R. 419, 433 (1986), adoptamos de la jurisdicción federal cuatro criterios para evaluar si el incumplimiento con un término estatuido so-bre juicio rápido lacera este derecho fundamental. A saber, el tribunal deberá evaluar: “(1) [la] duración de la tar-danza; (2) [las] razones para la dilación; (3) si el acusado ha invocado oportunamente ese derecho, y (4) [el] perjuicio resultante de la tardanza.” Véase Pueblo v. Guzmán, 161 D.P.R. 137, 154-155 (2004). Véanse, además: Solera v. Helm, 463 U.S. 277 (1983); Barker v. Wingo, 407 U.S. 514 (1972).
Luego de ponderar las circunstancias del caso en particular mediante los criterios antes esbozados, si el tribunal entiende que se laceró el derecho a juicio rápido, entonces el remedio más apto y adecuado es el que nos proporciona la propia Regla 64(n) de Procedimiento Criminal, supra: la desestimación de la acusación o denuncia. Véase Barker v. Wingo, supra, pág. 522. Véanse, además: Strunk v. United States, 412 U.S. 434, 440 (1973); Chiesa, op. cit, págs. 84-86.
Con estos preceptos en mente, pasemos a analizar con-cretamente el caso ante nos.
III
En el caso de autos no hay controversia sobre la dilación o tardanza que ocurrió entre el arresto del señor Marval Pimentel y la presentación de las acusaciones por parte del *1055Ministerio Público. Como surge del expediente, el 24 de noviembre de 2009, el acusado de epígrafe fue arrestado porque se encontró causa probable para arresto el 20 de ese mismo mes y año. No obstante, no es hasta el 8 de enero de 2010 que el Ministerio Público presentó las co-rrespondientes acusaciones en contra del señor Marval Pimentel. En otras palabras, que entre el arresto del acu-sado y la presentación de las acusaciones transcurrieron cuarenta y cinco días, lo que supone quince días en exceso de lo constitucionalmente razonable que establecen estatu-tariamente las Reglas de Procedimiento Criminal en la Re-gla 64(n)(l), supra.
Sobre el segundo criterio, las razones para la dilación, el Ministerio Público, a través de la Procuradora General, se-ñaló que existió justa causa para la tardanza porque esta se debió a la ausencia de un testigo de cargo durante la vista preliminar. No le asiste la razón.
Como es sabido, el término para presentar la acusación durante un proceso penal transcurre paralelamente con el término preceptuado para celebrar la vista preliminar en casos donde se imputen delitos graves. Por ende, no es un mismo término que, de haber justa causa para dilatar uno, esta le aplique al otro. El Ministerio Público, por el contra-rio, aduce como justa causa que la vista preliminar se tuvo que celebrar el 17 de diciembre de 2009 porque un testigo fundamental no se encontraba para una fecha anterior. Con esta razón intenta justificar que el término para pre-sentar las acusaciones en este caso se haya dilatado por cuarenta y cinco días, lo que supone, como ya hemos dicho, quince días en exceso de lo permitido. Si bien esta razón podría ser justa causa para reseñalar la vista preliminar, o para no desestimar las denuncias por haberse realizado fuera del término, no es posible que sea justa causa para presentar las acusaciones fuera del término establecido para ello en este caso.
En esencia, no hay coherencia lógica entre la justa causa para aplazar una vista preliminar y el cumplir con el *1056término reglamentario para presentar las acusaciones. Así, pues, si en este caso la vista preliminar se llevó a cabo el 17 de diciembre de 2009, el Ministerio Público tuvo siete días para cumplir con el término reglamentario para pre-sentar las acusaciones, lo que hizo veintidós días después. Por lo tanto, no es plausible que la ausencia de un testigo de cargo en el primer señalamiento de la vista preliminar haya justificado en el caso de autos la demora en la pre-sentación de las acusaciones.
Sobre el tercer criterio, que analiza si el acusado invocó oportunamente su derecho, entendemos que el señor Mar-val Pimentel lo cumplió satisfactoriamente. A tales efectos, el señor Marval Pimentel expresó en el acto de lectura de acusación que presentaría formalmente una moción de desestimación por violaciones a juicio rápido. Evidente-mente, fue en el primer momento que tuvo ante el foro judicial que el hoy acusado invocó su derecho constitucio-nal a juicio rápido.
Por esta razón, erró el Tribunal de Apelaciones al consi-derar que el acusado renunció a su derecho a juicio rápido cuando consintió que el acto de lectura de acusación se celebrara catorce días después de finalizado el término de treinta días establecido en la Regla 64(n)(l) de Procedi-miento Criminal, supra. No obstante, dicha regla no regula en ninguna parte el término referente al acto de lectura de acusación, sino el término que debe cumplir el Ministerio Público cuando se apresta a presentar una acusación. Por esta razón, confundir ambas acciones procesales tendría el efecto de añadirle a la referida regla un término para rea-lizar el acto de lectura de acusación. Como demuestra este caso, el acto de lectura de acusación se llevó a cabo el 11 de febrero de 2010, pero las acusaciones se presentaron el 8 de enero de ese mismo año.
Concluir que por haber consentido al reseñalamiento del acto de lectura de acusación el acusado de epígrafe re-nunció a su derecho fundamental a juicio rápido, como se-ñaló el Tribunal de Apelaciones, sería equiparar la presen-tación de las acusaciones y el acto de lectura de acusación *1057durante el proceso penal a los términos establecidos en la Regla 64(n) de Procedimiento Criminal, supra. Por ende, entendemos que el señor Marval Pimentel invocó su dere-cho constitucional a juicio rápido tan pronto como compa-reció ante el foro judicial, siendo oportuno su reclamo.
Respecto al cuarto criterio, como ya hemos determinado que no hubo justa causa por parte del Ministerio Público para dilatar los procedimientos en este caso, consideramos que el reclamo de daños que sufrió el señor Marval Pimen-tel es suficiente como para desestimar los pliegos acusato-rios que penden contra él. Según el señor Marval Pimentel, lo opresivo de estar privado de su libertad le causó angus-tias y nerviosismo por lo angustiosa que, de por sí, es la encarcelación. Así, es preciso recordar que en Pueblo v. Cartagena Fuentes, supra, pág. 254, expresamos que no debe caber duda del perjuicio resultante de hallarse encar-celado indebidamente —en detrimento del derecho consti-tucional a la presunción de inocencia— desligado de la vida familiar, a expensas de las calamidades del sistema carce-lario, al efecto nocivo de que se vea perjudicada su defensa con el transcurrir del tiempo y expuesto a la incertidumbre de la espera de una determinación.
Por esta razón, somos del criterio de que en este caso el Ministerio Público, quien debía sostener su dilación me-diante justa causa, no cumplió con demostrar que la de-mora estuvo justificada. Mucho menos podemos concluir que el señor Marval Pimentel renunció a su derecho cons-titucional a juicio rápido al no oponerse a un señalamiento de acto de lectura de acusación fuera del término para pre-sentar la acusación. Por lo tanto, al ocurrir una demora tan injustificada como la que se realizó unilateralmente en este caso, concluimos que sí se le violó el derecho fundamental ajuicio rápido que cobija al acusado durante todo el proceso penal.
Por lo tanto, ordenaríamos paralizar los trámites en el Tribunal de Primera Instancia y expediríamos el recurso de certiorari.